Citation Nr: 0411744	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a right knee 
disability.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel









INTRODUCTION


The veteran served on active duty from August 1982 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Washington, DC Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for residuals of a partial meniscectomy of 
the right knee.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

According to the service medical records, the veteran was 
treated for injuries to the right lower extremity after 
falling down a ladder in March 1983.  The veteran contends 
that he has had constant knee pain since the fall in service.  
The record includes evidence that the veteran has persistent 
symptoms of right knee disability, and the evidence indicates 
that the symptoms may be associated with the veteran's naval 
service.  However, the available evidence is not sufficient 
to determine whether any current right knee disability is the 
result of an injury in service.  For this reason, a remand 
for a VA examination is necessary.  38 U.S.C.A. § 5103A(d).

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a veteran submit evidence of a well-grounded 
claim, and provide that VA will assist a veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45620 (codified at 
38 U.S.C.A. § 3.159(c)). 

These laws and regulations also include notification 
provisions.  Specifically, they require the VA to notify the 
veteran and the veteran's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is required to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, the VA will attempt to obtain on behalf of the veteran.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
A review of the claims folder shows that the veteran has not 
been provided adequate notice as required under the 
provisions of the VCAA.  This must be accomplished prior to a 
final decision.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all provisions of the VCAA 
are properly applied in the development of the claim.

2.  The RO must ensure that copies of all current 
records of treatment of the veteran's right knee 
disorder are included in the claims folder.

3.  The veteran must then be scheduled for an 
examination to determine the nature and etiology of any 
current right knee disabilities.  The claims folder, to 
include all evidence added to the record and a copy of 
this REMAND must be made available to the examiner in 
conjunction with the examination.  All opinions 
expressed should be supported by reference to pertinent 
evidence and should include responses to the following 
questions regarding the veteran's right knee:

a. 	Provide diagnoses of all disorders of the 
veteran's right knee.





b.	For all disorders identified in (a), state as 
precisely as possible the time of onset of 
such disorders.

c.	The examiner should specifically state whether 
it is at least as likely as not that any right 
knee disorders identified in question (a) are 
related to the injury to the veteran's right 
anterior leg for which he was treated in 
service in March 1983.

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the claim 
should be readjudicated.  In the event that 
the claim is not resolved to the satisfaction 
of the veteran, he should be furnished a 
Supplemental Statement of the Case regarding 
service connection for a right knee disorder 
that includes all additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




